DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 10/01/20 has been
considered by the Examiner and made of record in the application file.

Claim Objections
Claim 20 objected to because of the following informalities:  the phrase should be include “one or more antennas and configured to monitor a radio environment” as similar to claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seastrand (US Pub. 2016/0294503) in view of Xanthos (SU Pub. 2019/0280800).
Regarding claims 1 and 11, Seastrand discloses a system for jamming a radio frequency (RF) signal, comprising: 

an RF energy analysis engine configured to implement an adaptive AGC processing (par.057 “variable gain unit 450”, par.058) to adjust a jamming signal level to perform a jamming operation on a target RF signal (par.059 “only enemy, unknown source received signals”) based on a relationship between the RF energy ratio and a threshold (par.009 “level higher than the background”, par.040 “a jammer signal at a particular frequency may be related or ratio-ed to the power level of the enemy signal received on at particular frequency”).  
Seastrand discloses environment RF energy that broadly interpret such as voice, data, friendly signal, unknown signal.  Xanthos discloses an ambient spectral environment (par.017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Seastrand with the above teaching of Santhos in order to provide a contoured amplitude plan is developed according with contour amplitude plan as suggested by Xanthos (par.015-017).

Regarding claims 4 and 14, the modified Seastrand discloses the adaptive AGC processing comprises comparing the measured RF energy ratio to the threshold by the RF energy analysis engine (Xanthos, par.028, fig.4 element 520).  
Regarding claim 13, the modified Seastrand discloses an RF energy detector, the RF energy ratio from the RF front end to generate a measured RF energy ratio (Seastrand, par.040 “a particular frequency may be related or ratio-ed to the power level of the enemy signal received on at particular frequency”.  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seastrand (US Pub. 2016/0294503) in view of Xanthos (SU Pub. 2019/0280800) further in view of Giallorenzi (US Pub. 2020/0367098).
Regarding claims 7 and 17, the modified Seastrand discloses the adaptive AGC processing further comprises aligning parameters comprising transmitted power (par.009 the entire background threat spectrum in the frequency domain……This ECM signal is them amplified to a level higher than the background….a variable gain power amplifier controls”, signal bandwidth (Seastrand, par.063 “the frequency bandwidth which may be monitored, modified, and jammed”), power spectral density, duty cycle 
Giallorenzi discloses power spectral density (par.026 “spectral flux density”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of the modified Seastrand with the above teaching of Giallorenzi in order the receiver will not be able to detect the signal 104 as suggested by Giallorenzi (par.023). 
Regarding claims 8 and 18, the modified Seastrand discloses the jamming signal energy level is higher than the ambient spectral environment (Xanthos, par.014).  However, the modified Seastrand not mention the noise floor.
Giallorenzi discloses the jamming signal level Ln2 is above the noise floor signal 114 (par.026 “the adversary 108 begins transmitting a jamming signal 122.  This causes the level of the noise floor 114 to be raised to level Ln2”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of the modified Seastrand with the above teaching of Giallorenzi in order the receiver will not be able to detect the signal 104 as suggested by Giallorenzi (par.023).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seastrand (US Pub. 2016/0294503) in view of Xanthos (SU Pub. 2019/0280800) further in view of Wagner (US Pub. 2016/0373923).

Wagner discloses the adaptive AGC processing is implemented by the one or more processors in communication with a remote control management system through at least one network (par.025 “the central hub 25…..will cause a jammer signal 55 to be generate on one or more of the frequency band”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of the modified Seastrand with the above teaching of Wagner in order to provide a distributed antenna system including one of the remote radio units with the jammer signal transmitter in a designate coverage area as suggested by Wagner (par.002).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seastrand (US Pub. 2016/0294503) in view of Xanthos (US Pub. 2019/0280800) further in view of Coleman et al. (US Pub. 2013/0023201).
Regarding claims 10 and 20, the modified Seastrand fails to disclose RF energy collecting equipment, coupled to the RF front end, including one or more antennas and configured to monitor a radio environment.
Coleman discloses RF energy collecting equipment, coupled to the RF front end, including one or more antennas and configured to monitor a radio environment (par.062, 0109). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of the modified Seastrand with the .

Allowable Subject Matter
Claims 2, 5-6, 12, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642